DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 12, 14-23, and 25 in the reply filed on 12 April 2021 is acknowledged.  The traversal is on the ground(s) that claim 1 is carried out with the equipment of recited in the elected Group II, claims 12, 14-23 and 25.  This is not found persuasive.
Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
Groups I and II lack unity of invention because even though the inventions of these groups require shared technical features, these technical features are not special technical features as they do not make a contribution over the prior art in view of Horn (US 2013/0228397). The shared technical feature between claims 1 and 12 is the entirety of claim 12. Claim 12 is rejected below under 35 USC 102. Thus, it is shown that Horn teaches all of the limitations of claim 12. Thus, as the limitations of claim 12 do not make a contribution over the prior art, the shared technical features of Groups I and II are not special technical features.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 and 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 April 2021.
Examiner notes that Group I is available for rejoinder if the product of claim 12 is subsequently found to be allowable, and if the method of claim 1 is properly amended to recite the use of the equipment of Claim 12 in the body of the claim, not merely in the preamble of the claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “(4)” has been used to designate both a cart (page 9 line 3) and a collar (all other instances).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
In claim 1, “means of rolling the collars” and “means of fastening and releasing webbings” is interpreted under 112(f) because there is no specific structure which modifies the rolling.
In claim 9, “means of retraction and/or lowering of the telescopic structure” is interpreted under 112(f) because there is no specific structure which performs the retraction and/or lowering.
In claim 12, “means for securing and handling the tower components to be replaced” is interpreted under 112(f) because there is no specific structure which performs the securing and handling. The specification recites a crane and a platform, a blade cover, and blade grippers, as options of structures which meet this limitation.
In claim 16, “auxiliary tension and suspension means” is interpreted under 112(f) because there is no specific structure which performs the tensioning and suspension. In the specification, this feature is performed by a cable, cord, or crane.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 12 recites “the fastening to the tower consists of webbings arranged around the tower.”
However, as shown in the embodiment of Fig 2, the webbings are not the only element which fastens to the tower. Instead, there are intervening elements such as carts 12. There does not appear to be any embodiment in which the only portion of the fastening is the webbing, without the carts.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
As to factor (A): the claims are very specific by indicating the fastening consists of webbings, which is a feature not indicated in the disclosure.
As to factor (B), the invention is in the well-known field of tower installation.
As to factor (C), the prior art (Horn, for example) teaches the use of segments 22 in addition to belts, similar to Applicant’s invention of carts.
As to factor (D), an ordinary practitioner would be familiar with the loads required to maintain an uptower device connected to a tower. 
As to factor (E), the art is mechanical in nature and is thus very predictable as it follows well-known and often used engineering and physics principals.
As to factor (F), there is no direction given by the inventor, as the limitation is not found in the specification. The webbings are only used with carts.
As to factor (G), there are no working examples.
As to factor (H), it is unclear how much experimentation would need to be performed to arrive at a teaching of webbings which perform the fastening alone, considering that the prior art, and all of Applicant’s direction, includes intervening structures, not webbings alone.
For the purpose of Examination, Examiner will consider the limitation “fastening to the tower consist of webbings…” to be the more inclusive: “fastening to the tower includes webbings…”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the head" in line 5.  There is insufficient antecedent basis for this limitation in the claim as no head had previously been claimed.
Claim 12 recites the limitation “the alternating retraction and extension” in line 9. There is insufficient antecedent basis for this limitation in the claim as no alternating retraction and extension had previously been claimed.
Claim 12 recites the limitation “the collar” in line 18. There is insufficient antecedent basis for this limitation in the claim as several collars had previously been claimed.
Claim 12 recites the limitation “the actuator”. There is insufficient antecedent basis for this limitation in the claim as no actuator had previously been claimed.
Claim 22 recites the limitation “it” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “it” refers to. For the purpose of examination, Examiner will consider “it” to refer to “the equipment.”
Claim Objections
Claims 12, 14-23 and 25 are objected to because of the following informalities:  The claims contain various grammar errors and inconsistencies.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14-17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn (US 2013/0228397).
As to claim 12, Horn teaches an equipment for replacing wind turbine components (this is an intended use limitation. Horn teaches “Wind Tower Maintenance Platforms and Techniques” (Title). The platforms are capable of being used to replace wind turbine components), comprising:
- a telescopic structure (climbing platform 12 as shown in Figs 1A-1B. The embodiments shown in Fig 1 is of a scissor lift, which is telescopic. Horn also teaches a hydraulic pistons are used as a lift at [0038]: “For example, hydraulic pistons may directly connect the two decks 14 and 16 to achieve the push/pull motive force.” The pistons are telescopic.) made up of at least two segments (decks 14, 16), the structure of which is attached to the tower in the retracted vertical position (this is an intended use limitation. The climbing platform 12 of Horn is capable of performing this intended use) and is able to be extended or raised until reaching the head of said tower (this is an intended use limitation. The climbing platform 12 of Horn is capable of performing this intended use. See [0038]: “The platform 12 climbs by clamping lower deck 16 to tower 10, then extending scissor lifts 18, then releasing lower deck 16 and clamping upper deck 14 to the tower, and then retracting scissor lifts 18, pulling lower deck 16 upward so the process can be repeated.”), connected these segments which make up longitudinal guides, through which said segments slide to each other, with the ability of relative longitudinal movement between them and which are linked to each other by means of a linear actuator, able to cause the alternating retraction and extension of said segments (this is an intended use ; 
- means which connect the different segments of the telescopic structure to the tower through at least one horizontal collar and one webbing in each segment (as shown for example in Figs 10C-E, the platform 12 includes segments 1002 and belts 1008. [0056] teaches the tightening and loosening of the belts through the segments causes a deck to tighten or loosen with respect to the tower.)
- means for securing and handling the tower components to be replaced (as shown in Figure 9 the platform includes a dual clamping arrangement 92. See [0049].); the means of which connect the segments of the telescopic structure with the tower consist of horizontal collars (as shown in Figs 8A, 8B, the collars are made of iris blades 70, 71), at least as many as segments making up the telescopic structure (there are a plurality of iris blades as shown in the Figures), each of collar being attached to each segment and comprising at least one tensioner and one webbing (as shown in Figs 10 and discussed at [0056], the belts 1008 are swapped for the pistons in Fig 8 and cause a tightening and loosening of the platforms 12), which tensioner tensing and loosening the webbing which the collar is fastened to the tower (This is an intended use limitation which Horn is capable of performing. See [0056]), and, the fastening to the tower consist of webbings arranged around the tower (this limitation is interpreted as “including webbings…” See Horn [0056] which , which are tensed by the actuator (mechanisms 1006, 1007 tightens and loosens the belts 1008 as discussed at [0056]) and which integrally join to the tower the segments which have to stay static at, with respect to the tower and it is used such as support for the raise of other segment (this is an intended use limitation. Horn is capable of using the mechanism described at [0056] to perform these limitations).
As to claim 14, Horn teaches the equipment according to claim 12, wherein the telescopic structure is made up of a number of segments sufficient to reach, in the extended position, the tower head from the ground (the platform 12 has two segments, decks 14 and 16, which climb the tower from the ground to the tower head).
As to claim 15, Horn teaches the equipment according to claim 12, wherein for the replacement of components situated inside the head of the tower, the means for securing and handling said components consist of a crane and a platform mounted on the upper end of the telescopic structure (as shown for example in Figs 6A-6B).
As to claim 16, Horn teaches the equipment according to claim 12, wherein for the replacement of the blades of the wind turbine, the means for securing and handling said blades consist of a cover able to be coupled to the blades (the bottom clamp of the dual clamping arrangement 92  of Fig 9 is considered here to be the “cover” as it covers a portion of the blade 90), starting from the tip thereof (this is an intended use limitation which Horn is capable of performing), and of an adjustable gripper on the upper portion of the blade (the upper clamp of the dual clamping arrangement is considered to be an adjustable gripper), underneath the bearing of said blade (as shown in Fig 9); the cover of which is suspended from the telescopic structure and is related to auxiliary tension and suspension means (the lower clamp of the dual clamping arrangement (the cover) is shown to be suspended from the platform 12); and the gripper of which is mounted on the upper segment of the telescopic structure (the upper clamp is shown to be mounted on the platform 12) and has supports having an adjustable height for the bearing of the blade (the dual clamping arrangement 92 is capable of being used in this manner).
As to claim 17, Horn teaches the equipment according to claim 16, wherein the supports having adjustable height consist of vertical actuation cylinders (clamping arrangement 92 is attached to the platform 12, and the platform 12 uses cylinders to adjust its height.).
As to claim 25, Horn teaches the equipment according to claim 13, wherein the telescopic structure incorporates in one of the segments thereof a weight (all of the segments have a weight, since all segments have mass) which enables the set to be used as an energy accumulator (this is an intended use of Horn. Horn is capable of being used this way, since Horn teaches winches, which are known to be able to be used as motors and thus as generators), raising the set with the excess energy from the wind turbine and converting the potential energy of the set into electrical energy by lowering the set when the energy demand exceeds the energy generated by the wind turbine (Horn is capable of being used in this way).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 is rejected under 35 U.S.C. 103 as being unpatentable over Horn.
As to claim 21, Horn teaches the equipment according to claim 12, but does not teach at least part of the carts comprise a horizontal frame which is a carrier for horizontal shaft wheels and for an external rocker arm which is a carrier for the vertical shaft sheaves and is articulated to the frame through a central horizontal shaft, perpendicular to the shaft of the wheels. Rather, Horn teaches a different embodiment wherein wheels 40 are attached to the platform 12. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the iris segments 70, 71 of Horn to have wheels. Such a person would have been motivated to do so in order to achieve the benefits of the wheels as described in the embodiment of Horn Figures 4A-4B. Namely, as described in [0009], the wheels are useful for rotating which examiner notes would reduce friction between the tower and the tightening segments. The claimed rocker bar is illustrated in Horn Fig 4A as the element which connects the wheel to the pistons. 
As to claim 22, Horn teaches the equipment according to claim 12, wherein it comprises a collar which is arranged around the tower, which for the placement thereof is hoisted from the tower head by means of a cord, collar with a length adjustable to the outline of the tower for the fastening thereof on the same at the desired height taking advantage of the tapering of the tower, from the collar of which telescopic structure is suspended by means of a cable for the vertical positioning thereof together with the tower (horn teaches at [0049]: “Any suitable method described herein or other known methods, such as a winch system deployed with cables stretching to the top of the tower, may be used to move platform 12.” While Horn does not describe the top of the tower includes a collar, Examiner takes official notice that collars were known at the time the invention was effectively filed to attach cables for the purpose of winching elements to the top of wind turbine towers. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided a collar for the purpose of winching to the device of Horn in order to more accurately winch the platform 12.).
As to claim 23, Horn teaches the equipment according to claim 22, wherein the telescopic structure is suspended from the collar (as obviated above) by means of a cable which is connected on one end to said collar and on the opposite end to a winch mounted in the upper portion of the telescopic structure (see Horn [0049] which teaches a winch but does not teach the placement of said winch. Placing the winch on the platform to be raised would have been “obvious to try” in view of the relatively small number of places a winch for lifting items to and from a tower may be. That is, the winch may be on the ground and use pulleys, the winch may be at the top of the tower, or the winch may be on the object being lifted.).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn as applied to claim 16 above, and further in view of Byreddy et al. (US 2012/0003089).
As to claim 18, Horn teaches the equipment according to claim 16, but does not teach the gripper comprises two arched arms, coplanar and facing each other on the concave side, which are articulated on one end and by means of vertical shafts to a first support which is mounted on the upper segment of the telescopic structure through a fitting system which enables the positioning of the gripper, for the coupling thereof onto the root of the blade. Rather, Horn teaches the dual clamping arrangement is arranged to clasp a blade, but does not give specifics regarding the shape of the clamp. However, in the field of gripping turbine blades, any reasonable shape may be used to grip a blade. See Byreddy which teaches a blade cleaning and inspecting apparatus having a climbing platform 32 and robotic arms 38. The robotic arms meet the claimed structure of two arched arms, coplanar, articulated, and attached to a support. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have swapped the clamp of Horn for the robotic arms of Byreddy. Such a person would have been motivated to do so in order to achieve the benefits of Byreddy such as an increased range of motion and the ability to swap cleaning, inspecting, or clamping devices to the climbing platform. See also MPEP 2143 A which describes the prima facie obviousness of the combination of prior art elements according to known methods to yield predictable results.  
As to claim 19, Horn in view of Byreddy teaches the equipment according to claim 18, wherein the fitting system comprises a base (elbows 38d of the robotic arms 38 of Byreddy) whereon the first support (telescopic arms 38b) is mounted through a horizontal rotation shaft and actuation cylinders (the motors 61 are , the base of which is mounted through a rail perpendicular to the horizontal rotation shaft (as shown in Byreddy Fig 5), on a second support which is articulated to a frame (the second robotic arm), through a tilting shaft parallel to the rail (the arms are capable of tilting parallel to each other by motors 82, 61. [0031] also teaches any reasonable configuration may be achieved.).
As to claim 20, Horn teaches the equipment according to claim 17 (Examiner notes this claim appears to be intended to depend from claim 18), wherein the fitting system further includes a compass (the broadest reasonable interpretation of “compass” here is a device which measures the angle of an item relative to another item), through which the frame is connected to the upper segment of the telescopic structure (the motors 82 are capable of measuring the angle of the arms 38 in order to provide feedback to a user about the placement of the arms), the compass of which is movable along the height of said segment (the motors 82 move vertically with the platform 12 of Horn.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        21 May 2021